 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDNashville Building and ConstructionTradestherefore violated Section 8(b)(4)(i) and (ii)(B) of theCouncilandMarkwell&Hartz,Inc. CaseAct.26-CC-106.May 2,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn February15,1967,TrialExaminer LloydBuchanan issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief,and the ChargingParty filed an answering brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,with the following modifications:In affirming the Trial Examiner's finding thatRespondent'spicketing and related conduct at theneutral gates evidenced a proscribed secondaryobjective,we neither adopt nor pass upon hisconclusionthattheworkofconstructionsubcontractors does not relate to the normal day-to-day operations of a struck general contractor. For inview of our holding inBuilding and ConstructionTradesCouncil ofNew Orleans,AFL-CIO(Markwelland Hartz,Inc.),155NLRB 319,that the legality ofpicketing at a common situs in the constructionindustry is to be determined under theMoore DryDockstandards(92NLRB 547),rather than thespecial guidelines laid down by the Supreme CourtinLocal 761,IUE (GeneralElectric Corporation) v.N.L.R.B.,366 U.S.667, the work relationship test setforth in the latter is inapposite herein.Respondent'spicketing of the clearly established and properlymaintained neutral gates failed to comply with theMoore Dry Dockrequirement that such action takeplace reasonably close to the situs of Respondent'sdispute with Markwell&Hartz.Cf.InternationalBrotherhoodofElectricalWorkers,Local 441,AFL-CIO (Suburban Development Co.),158 NLRB549, 550-552. It is thus obvious that the picketing ofsuch gates was plainly aimed at inducing strikeaction by employees of subcontractors and otherswithwhom Respondent had no dispute, andORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andorders that the Respondent, Nashville Building andConstruction Trades Council, Nashville, Tennessee,its officers,agents,and representatives, shall taketheaction set forth in the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD BUCHANAN, Trial Examiner: The complaintherein(issuedOctober 14,1966;chargesfiledSeptember 15 and October 3, 1966) alleges that theRespondent Council has violated Section 8(b)(4)(i) and(ii)(B) of the National Labor Relations Act, as amended, 73Stat.519,by inducing and encouraging individualsemployed by persons engaged in commerce to engage in astrike or refusal in the course of their employment toperform services, and by threatening, coercing, andrestraining persons engaged in commerce; an object ofsuch acts and conduct being to force and require some ofsuch persons to cease doing business with the ChargingParty, and to force and require the latter to recognize andbargain with the Respondent as employees' representativealthough the Respondent has not been certified as suchrepresentative and the Board has not issued an orderdirecting such bargaining with the Respondent or any ofitsmember labor organizations. The complaint is framedin terms of violation of the reserved-gate doctrine, not ofthreats or violence by pickets.The answer denies the allegations of violation, admittingthat the Respondent posted and maintained pickets fromSeptember 12,1966,untilpartiallyenjoinedonOctober 18. The Respondent's expressed positionis that itis entitled to and seeks a prehire agreement as permittedby Section 8(f) of the Act pursuant to which its affiliatedunionswould be given an opportunity to provide or referlocal construction workers for employment.Although the complaint runs to five pages and theanswer to eight, the issues before us are limited and leavelittleifany dispute concerning the facts; and theRespondent rested at the close of the General Counsel'scase. Such extent of agreement on the facts was firstsuggested by the pleadings themselves, and inquiriesdirected to counsel elicited agreement on matters whichhad been formally denied. The Respondent has sought toraise questions of administrative practice and of law inwhich admittedly precedent does not support it. Fourseparate defenses were early dismissed after discussionon the record, the Respondent's right to press them laterbeing preserved. The defenses and the reasons fordismissalneed not now be repeated.A hearing was held before Trial Examiner LloydBuchanan at Nashville, Tennessee, on November 8, 1966.Pursuant to leave granted to all parties, briefs have beenfiled by the General Counsel, the Charging Party, and theRespondent.164 NLRB No. 50 NASHVILLE BLDG. TRADES COUNCIL281Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAWI.THE BUSINESS OF THE VARIOUS COMPANIES, AND THERESPONDENT LABOR ORGANIZATIONThe facts concerning the corporate status of theCharging Party, Jordan Pile Driving Company, andRamsey Electric Company, the nature and extent of theirbusiness, and their engagement in commerce within themeaning of the Act are admitted; I find and concludeaccordingly. I also find and conclude that, as admitted, theRespondent is a labor organization within the meaning ofthe Act.II.THEUNFAIR LABOR PRACTICESThe relationship among the various employers hereincan be summarized as follows: The Charging Party, undercontract to construct an enlarged sewage disposal plant atNashville, Tennessee, the existing plant with some 60employees continuing in operation by the city of Nashville,has subcontracted the installation of electrical equipmentand of piling to Ramsey and Jordan, respectively. To thetime of hearing there had been no connection or"coordination" between the-extension or new constructionand the existing sewage plant. It is admitted and I find andconclude that, as alleged, the Respondent has had no labordispute with Ramsey or Jordan; it has not been certified ascollective-bargainingrepresentativeof the ChargingParty's employees; and the Board has not issued an orderdirecting theChargingParty to bargain with theRespondent or any of its member organizations.On themorningof September 13 - the Respondentcommenced to picket the 6- to 8-acre site of theconstruction and the existing sewage disposal plant, withone picket at the Garfield Street entrance, herein referredto as the No. 1 gate, near which the Charging Party'strailersand offices were located, and another picketaround the corner at themainentrance on Second AvenueNorth, herein referredto asthe No. 2 gate. A third gateand entrance, herein referred to as the No. 3 gate, islocated further down Second Avenue North, about 350 feetfrom No. 2. The picketsignsindicated that they wereagainst theCharging Party and because of unfair laborpractices.On the evening of September 14 the Charging Partyplaced asignat No. 1 gate, designating that entrance asreserved for its own employees and its suppliers and theiremployees.Whether or not its decision to use No. 1 hadbeen made earlier as testified, counsel was now consultedand the reservation made patently to come within the"reserved gate" doctrine.' The 10 or 12 employees of theChargingPartywerepromptly instructed by thesuperintendent to use No. 1 only, as were its suppliers,and an employee was designated to direct to No. 1 gateanyone with business with the Charging Party who soughtto use another approach. There is no issue concerning thenature and posting of the signs or the sufficiency of theirlanguage,which under the circumstances need not be setforth; question was raised as to whether the reservationswere in fact maintained or enforced, but we have noevidence to contradict or to deny that they were.Also on September 14 the Charging Party placed a signatNo. 2 and No. 3 gates, designating those entrances asreserved for persons other than the Charging Party'semployees and suppliers. (Ramsey, we are told, has hadthree employees on this job.) Allsignsas described weremaintained and the evidence is clear that separation wasmade and continued between the Charging Party asprimary employer with whom the Respondent was indispute and its employees and suppliers on one hand atgateNo. 1, and Jordan and Ramsey as secondaryemployers, among others, and their employees andsuppliers.There is no evidence of violation of thereservations and instructions concerning use of separategates.Thereafter on September 15 as a Ramsey truck with twoRamsey employees approached gate No. 2, one of twopickets at No. 1 quickly drove to No. 2, arriving before thetruck did. The picket jumped out, waved his sign, andcalled out, "Stop. You can't come in here." After speakingwith the Ramsey driver for a short time, the picket with hissign started to walk back and forth in front of that No. 2entrance.At this point the Charging Party's generalsuperintendent arrived and asked the picket whether hewas going to stop the truck from entering at that gate. Thepicket replied in a loud voice that he was going to stop thetruck from goingin atany entrance, and he continued towalk back and forth in front of the gate. The Ramseydriver thereupon turned his truck around and drove off.On September 20 a supplier arrived at gate No. 1 withmaterial for Jordan.The Charging Party's generalsuperintendent directed the driver to gate No. 2. The samepicket thereupon left No. 1 and arrived at No. 2, where hejoined the picket already there, before the truck got there.At that place the general superintendent asked whetherthe picket was going to stop the driver from entering, andthe reply was again that he was going to stop the truckfrom going in at any entrance. This picket then went togateNo. 3, where there had been no picket; thetruckdriver, on arrival there, turned around and left thesite.Apparently on another occasion in September, whentwo trucks with timber piling for Jordan arrived at No. 1gate, the general superintendent spoke to the drivers, oneof whom then drove to No. 2 and the other to No. 3, both ofwhich were picketed. The latter was stopped by thepicket, and he thereupon drove to No. 2, where both trucksentered; the gate was being picketed but the trucks werenotstoppedthere.Anotherincidentindicatingmaintenance and policing of separate gates occurred on orabout September 27 when a truck loaded with pipe for thecity'smaintenanceoperation of the existing plant and notat all for this new construction job was stopped by thepicket at gate No. 1. The Charging Party's engineer on thesite, checking the bill of lading, directed the driver to theNo. 3 gate, where there was no picket. The driver haddeclared that he would not cross a picket line, and heunloaded the pipe outside gate No. 1 after the picket theresaid that he would go to No. 3 if the truck were driventhere. Here were unlawful, if anticipatory, inducement andencouragement in connection with reserved gate No. 3.With issuance of the injunction on October 18, theRespondent removed its pickets from gates 2 and 3,continuing its picketing of the gate reserved for theLocal 761, IUE (General Electric Corporation) v N.L.R.B.,Charging Party, its employees and suppliers. We need not366 US 667.concernourselves,therebeingnoevidenceof 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandonment by the Charging Party, with its subsequentmaintenanceof the reserved gates as evidenced by laterlettersand telegrams to its suppliers. The evidenceindicates such maintenance during the earlier period whenviolation is claimed. The different steps later taken do notadd to the proof of relevantmaintenance.Nor need weconcernourselves,inducement and encouragementhaving been shown, with testimony concerning a slightdelay in Jordan's work and the complete cessation of workby Ramsey between September 15 and October 31.A basic argument made by the Respondent is that theCharging Party's work here cannot be separated from thatof others, including Ramsey and Jordan and indeed of thecity of Nashville itself in the latter's operation of theexisting plant; and that the reserved-gate doctrine does notapply. But the fact is that the Charging Party's work is notperformed by sewage plant maintenance employees, orrelated to operation of a sewage treatment plant; itconsists of alterations to the existing plant in the form ofconstruction of a new or additional plant. Nor does suchconstruction impinge upon the work of sewage plantemployees assigned to separate gates. Further, astestified,theCharging Party will renovate existingequipment without the sewage plant personnel "havinganything to do with it." I find and conclude that the workof the Charging Party is separate, apart, and differentfrom the operation of the existing plant by city of Nashvilleemployees; and also from the electrical and pile-drivingwork subcontracted to Ramsey and Jordan.TheRespondent, in its expressed concern foremployment of local construction workers, may not act asa freewheeling surd: it maynot insiston a relationshipwhich does not exist. The Act still applies. I find andconcludethattheRespondenthas induced andencouraged, threatened, coerced, and restrained, asalleged and hereinabove set forth, an object thereof beingto force and require persons engaged in commerce tocease doing business with the Charging Party and to forceand require the latter to recognize and bargain with theRespondent, in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act.2 In the language of theCarriercase3 cited by theRespondent, unless such language be applied to allactivity performed by construction subcontractors and tooperations of the owner of the existing plant, the picketingwas not directed against the "day-to-day service essentialto the [Charging Party's] regular operations."RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that the Respondent, Nashville Building andConstruction Trades Council, Nashville, Tennessee, itsofficers, representatives, and agents, shall:1.Cease and desist from inducing or encouragingemployees of Jordan Pile Driving Company, RamseyElectric Company, or any other employer, to engage in astrike or refusal in the course of their employment, toperform services, or by threatening, coercing, orrestraining Jordan or Ramsey or any other person engagedin commerce, where an object thereof is to force or requireany employer or other person to cease doing business withMarkwell & Hartz, Inc., or to force or require the latter torecognize and bargain with the Respondent although theRespondent has not been certified as employees'collective-bargaining representative and the Board has notissued an order directing such bargaining.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Post at its own and its member labor organizations'offices and meeting halls and at all other places wherenotices are customarily posted to member organizationsand their employee members copies of the attached noticemarked "Appendix."4 Copies of said notice, to befurnished by the Regional Director for Region 26, shall,afterbeingdulysignedbytheRespondent'srepresentative,bepostedby it and its memberorganizations immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices totheir members are customarily posted. Reasonable stepsshallbe taken by the Respondent and its memberorganizations to insure that said notices are not altered,defaced, or covered by any other material.(b)Furnish to the Regional Director for Region 26signed copies of the attached notice for posting byMarkwell & Hartz, Jordan, and Ramsey, said employersbeing willing, in places where they customarily postnotices to their employees.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.52SeeBuilding and Construction Trades Council of NewOrleans, AFL-CIO (Markwell and Hartz,Inc.), 155 NLRB 3191United Steelworkers of America, AFL-CIO (Carrier Corp) vN.L.R.B,376 U S. 492, 499.4 In the event that this Recommended Order is adopted by theBoard, the words "aDecisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the furthereventthat the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "5 In the event that this Recommended Order is adopted by theBoard, thisprovisionshall be modified to read "Notify theRegional Director for Region 26, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL OUR MEMBER ORGANIZATIONS, THEIRMEMBERS,AND ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our memberorganizations, their members, and all employees that:WE WILL NOT induce or encourage employees ofJordanPileDrivingCompany, Ramsey ElectricCompany, or any other employer, to engage in a strikeor refusal in the course of their employment, toperform services, or threaten, coerce, or restrainJordan, Ramsey, or any other person engaged incommerce, where an object thereof is to force orrequire any employer or other person to cease doingbusiness with Markwell & Hartz, Inc., or to force orrequireMarkwell & Hartz, Inc., to recognize andbargain with us although we have not been certified asemployees' collective-bargaining representative and NASHVILLE BLDG. TRADES COUNCIL283the Board has not issued an order directing suchbargaining.NASHVILLE BUILDING ANDCONSTRUCTION TRADESCOUNCIL(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any other material.If members or employees have any question concerningthis notice or compliance with its provisions,they maycommunicate directly with the Board's Regional Office,746 Federal Office Building, 167 North Main Street,Memphis, Tennessee 38103,Telephone 534-3161.